                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                     MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/               ORDER RE: ADMINISTRATIVE
                                   9
                                                                                             MOTION TO FILE UNDER SEAL
                                  10    This Order Relates To:
                                        Dkt. No. 4171
                                  11
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13          After a settlement between the Volkswagen defendants and the opt-out plaintiffs

                                  14   represented by Heygood, Orr & Pearson, the Court denied as moot several motions that these

                                  15   plaintiffs had filed. (See Dkt. No. 6677.) In these motions, plaintiffs had requested orders

                                  16   authorizing alternative service of process on Volkswagen AG.

                                  17          Still outstanding is plaintiffs’ motion to seal (i) certain exhibits that they attached to one of

                                  18   their alternative-service-of-process motions, and (ii) quotes and summaries of those exhibits in the

                                  19   motion. Plaintiffs request that this information be sealed because it was marked as confidential by

                                  20   the Volkswagen defendants. (See Dkt. No. 4171 at 2.)

                                  21          In a declaration submitted in response to plaintiffs’ motion to seal, counsel for the

                                  22   Volkswagen defendants requests that the Court permit a narrower set of redactions, covering only

                                  23   the names of certain nonparties who are identified in one of the exhibits, and the home address of

                                  24   one of these nonparties. With those redactions, the Volkswagen defendants do not object to the

                                  25   exhibits being filed publicly. (See Dkt. No. 4187 ¶ 3.)

                                  26          The Court has previously held that redacting nonparties’ names and personal information

                                  27   is supported by a compelling reason: disclosure of such information can infringe on nonparties’

                                  28   privacy rights. (See Dkt. Nos. 1767, 2059, 4049, 5223, 6207.) Consistent with those prior Orders,
                                   1   the Court will permit the redactions requested by the Volkswagen defendants. All other

                                   2   information in and attached to the alternative-service-of-process motion at issue shall be publicly

                                   3   filed by plaintiffs, by Friday, November 22, 2019.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 14, 2019

                                   6
                                                                                                    CHARLES R. BREYER
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
